Title: From Thomas Jefferson to George Jefferson, 22 May 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington May 22. 07.
                        
                        The inclosed letter, which I have left open for your perusal, will sufficiently explain it’s object, and the
                            favor I ask respecting it. I do not know the Christian name of the person to whom it is addressed, nor with certainty his
                            residence. but he is brother to the mr Clarke who superintends the manufactory of arms at Richmond.   I must ask the favor
                            of you to send me 500. bushels of coal, by the first vessel which will take it in. as the balance of the money for my
                            tobacco will be paiable in a few days I must ask the favor of you after deducting any balance due you, to send me what
                            remains in   US. bank bills if possible, or a good draught (at sight) on Philada. if not to be had, perhaps I may get
                            Richmond bills exchanged here.
                        A pair of mill stones, 4 f. 3 I. diam. of between 2500. & 3000. ℔. weight will be shipped for me at
                            Alexandria the ensuing week, which, when recieved I will pray you to send up by water by the first opportunity to be
                                obtained, as we have work waiting for them, & the river may
                            fall & disappoint us. the carrier must be referred to mr Higginbotham for freight in this as in all other cases. Accept affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    